              Case 4:19-cr-00043-YGR Document 437 Filed 08/11/21 Page 1 of 1




 1 ERIK BABCOCK (Cal. 172517)
   LAW OFFICES OF ERIK BABCOCK
 2 717 Washington St., 2d Floor
   Oakland CA 94607
 3 510-452-8400 tel.
   510-201-2084 fax
 4 erik@babcocklawoffice.com

 5 Attorney for Defendant
   DANIEL JAMES
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11
     UNITED STATES OF AMERICA,                        )   No. 19-cr-00043 YGR
12                                                    )
             Plaintiff,                               )
13                                                    )   DEFENDANT DANIEL JAMES NON-
        v.                                            )   OPPOSITION TO GOVERNMENT MOTION
14                                                    )   FOR COMPETENCY EXAMINATION
     DANIEL JAMES                                     )
15                                                    )
             Defendant.                               )
16                                                    )

17
             The government filed a motion for a competency examination of Mr. James (Dkt 426). Counsel
18
     for Mr. James does not object to the relief requested in that motion, or to the proposed order.
19
     DATED: August 11, 2021
20
                                                          By:               s/
21                                                                ERIK BABCOCK
                                                                  Attorney for Defendant
22                                                                DANIEL JAMES
23

24

25

26
27

28

     NOTICE OF NON-OBJECTION TO COMPETENCY EXAMINATION
     19-cr-00043 YGR
30
